Title: To George Washington from Major General Israel Putnam, 11 August 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks Kill [N.Y.] August 11th 1777

I received your favour of the 7th Inst The dark designs of our Enimies evincies the foulness of their cause, & the genus of their Ally, betray Strong marks of timidity by attempting through artifice what they are deffident of effecting by force, but time, I trust, will unravel their misteries, When we Shall Se the Light Shine through both them & their Schemes—Inclosed is a letter from Govr Trumbull directed to you at Peeks Kill & in absence of you to me—I have ordered five tun of powder to be brot to Danbury, acquainted him with the measures I have thought of & transmitted to you in my last, which before this I trust you have received—respecting the line of Conduct to be adopted by me—whuther to Send a body of Troops to the northward, or to the southward to kings bridge & long Island—& that I waited your directions therein—& desired, as the assembly of that State Sets to morrow, they would be prepared to co-opperate with the party that may be ordered Northward in case that measure should be approved by You—G. Parsons is gone Southward to Horsneck &c. to reconnoiture the Situation & to Se what may probably be effected in case an expedition Should be turned that way—the militia are coming in fast, have not

received all their returns so Cannot ascertain their numbers—three or four Regts of militia of this State came in but they having receved an order from Govr Clinton to Detach from thence three hundred & ten men for two months to go down to white plains to assist in protecting the Inhabitants there—& no Enemy appearing in Sight I thought proper to release them till that purpose is effected which I expect will be done by the middle of this week & then they are to return. with the highest regard & esteem am your obedt humble Servt

Israel Putnam

